DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    128
    640
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the application filed on October 8th 2020. Claims 1-20 are allowed.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 10/08/2020 is noted, 

Allowable Subject Matter
6.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method, comprising: generating, by a computing system, a prediction model for predicting coordinates of an object on a substrate at each stage of processing by: generating a training data set comprising labeled examples of known objects on substrates and labeled examples of deformed objects on substrates, and training the prediction model to detect objects on the substrates and predict coordinates of each object at each stage of processing; receiving, by the computing system, a scan of a set of target objects positioned on a stage of a microscope system; identifying, by the computing system, a position of each target object in the set of target objects; and predicting, by the computing system via the prediction model, coordinates of each target object in the set of target objects at different stages of examination. The same reasoning applies to the system claim 8 and the method claim 15, mutatis mutandis. Accordingly, dependent claims 2-7, 9-14 and 16-20 are 
Examiner Notes
7.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 13, 2021